”§ DEL LANGE TDCJ# 917615

WYNNE UNIT zYE§(;E§F

810 FM 2821 H,.»
HuwTvaLLE. TExAs 77349 ©©UH?OFCR

 

CouRT oF CRerNAL APPEALs
ATT: CouRT C\_ERK. CouRT ADMINISTRATOR. HoraoRABLE Jl§ &@@U©({@W<
P.O. 12308. CAPITAL STATION
AusTIw, TExAs 78711

RE: DEL EuGENE LANGE V. STATE. CouRT 0F C§I£HHSE“”I}H€ALS
CAusE No. WR-67,650-01; TRIAL CouRT No. 26,664-£€15K9FCRHMNALAPPEALS

SEP 0 2 mg
AuGusT 25. 2015

. Afoen Acosta, Clerk
DEAR SAID CouRT OFFI¢IALS,

GREETINGS!! DuE To THE suDDEw AND quxPEcTED DEArH oF MY HABEAs
CouwsEL AND THE PuRsurT oF MY PRo ss HABEAs PRocEss THEREAFTER, 1
AM rn NEED oF THE FoLLowING DocuMENTs THAT ARE ne vouR AcTuAL oR
cowsTRucTrvE PossEssIow.

1); CouRT DocKET SHEET; ,

2). ANY CoRREsPoNDENcE ' MY HABEAS CouNsEL HAD wITH ANY' CouRT
0FF!cIAL INcLuDING BuT on LIMITED To» NOTEs» CALENDERS. AND
ANY oTHER ITEMs 0F sucu;

5). MY HABEAs couwsEL BEFORE HE DIED. sTATED THAT HE wAs ToLD BY
THE couRT THAT MY HABEAS PETITION wAs DENIED FoR THE
FoLLow!NG REAsow; ”No one ARGuED THE PoINT.”. ARE THERE Anv
DocuMEwTs rm THE couRT's PossEssIom THAT rs RELAflvE To
THAT sTATEMENT. IwcLuDING BuT on LIMITED To, FINDINGS oF
FACTS AND cowcLusloms oF LAw} coRREsPoNDENcEs, EMAILS

EcT...?

IF THERE rs ANY cosT AssocIATEn vwITH MY REQuEsT couLD You PLEAsE
wRITE ME BAcK AND LET ME Kwow THE ToTAL AMouNT. PLEASE REsPoND As
soon As" PRAcTIcAL.THANK You so MucH FoR YouR HELP waH TH!s
MATTER. HAvE A GREAT DAY!!!

- 4 4.

 

DEL LAQQ€/ (///

1 0F 1